Title: From George Washington to Peter Wagener, 9 September 1781
From: Washington, George
To: Wagener, Peter


                  
                     Dr Sir
                     Mount Vernon Septr 9 1781
                  
                  Instead of having the Militia of this County (who I am informed are now assembled) march immediately to join the Marquis de la Fayette; I could wish they Might be employed in repairing the Roads from George Town to the Ford of Occoquan—To do this without a moments loss of time, is of such essential importance that I cannot but repeat in the most earnest manner my desire to have it done—The Waggons of the French & American Armies—the Cavalry—& the Cattle will proceed by that rout & may be expected in a few days; & will not only be retarded but more than probably essentially injured if this necessary business is neglected or delayed.  I depend therefore absolutely upon your zeal & activity for the execution of it.  For dispatch let the Militia be divided into several parties, & impress the officers commanding each with the magnitude of the object & the necessity of compleat repair—there will be no Troops with the Baggage Waggons &ca of the Armies before mentioned—& the Maryland Corps now on their March I wish to join the Troops commanded by the Marquis de la Fayette as soon as possible.  With much esteem & regard I am Dr Sir Yr most obt Servt
                  
                     Go: Washington
                  
                  
                     P.S.  It is probable, that the farther service of the Militia on the prest occasion may be dispensed with if they perform with alacrity & perfectly well the beforementioned business.  I wish you to consult the County Leiut. of Prince William; whether some improvements cannot be made in the Ford of Occoquan & that it may be done if practicable—also that you will be so good as forward the Letter which accompanies this.
                  
               